Citation Nr: 0100737	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-13 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and J. A.



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945, and from June 1946 to August 1964.  He died in 
October 1997.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the appellant's claim seeking 
entitlement to service connection for the cause of the 
veteran's death on the basis that it was not well grounded.  
A personal hearing was held before a hearing officer at the 
RO in January 1999.


FINDINGS OF FACT

1.  The cause of the veteran's death was certified as 
metastatic melanoma.

2.  There is no evidence that the fatal disability was 
present during service or manifested in the year following 
the veteran's release from active duty.

3.  There is no evidence, which connects the fatal disability 
to exposure to ionizing radiation or any other disease or 
injury during service.



CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service, nor 
may service incurrence of metastatic melanoma be presumed, 
nor was the veteran's cancer the result of exposure to 
ionizing radiation in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5107); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.311, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has not contended that the veteran's melanoma 
was manifest during service or within one year of separation 
from service.  Rather, she asserts that the veteran's death 
was due to his exposure to ionizing radiation during 
atmospheric nuclear weapon testing during service.

The Board finds that the RO has satisfied the duty to assist 
the appellant mandated by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified as amended at 38 U.S.C.A. §§ 5103, 
5103A).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
demise.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 3.312 
(2000).  Service connection for a disability that is claimed 
to be attributable to radiation exposure during service can 
be demonstrated by three different methods.  First, there are 
several types of cancer that are presumptively service 
connected.  38 U.S.C.A. § 1112(c) (West 1991); see also 38 
C.F.R. § 3.309(d) (2000).  Second, 38 C.F.R. § 3.311(b) 
(1999) provides a list of "radiogenic diseases" that will be 
service connected provided that certain conditions specified 
in that regulation are met.  Third, direct service connection 
can be established by showing that the disease was incurred 
during or aggravated by service, a task that includes tracing 
causation to a condition or event during service.  Davis v. 
Brown, 10 Vet. App. 209 (1997) (citing Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996) aff'd sub nom., Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997)).

The appellant has not alleged that the veteran served in 
combat and the evidence of record does not indicate that he 
served in combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is 
not applicable in this case.

The appellant alleges that the veteran told her that he was 
exposed to radiation while stationed at Camp Desert Rock in 
Nevada, where they were testing bombs.  According to the 
appellant, the veteran had no exposure to radiation after 
service.  In addition, she has reported that none of the 
veteran's immediate family members had leukemia or any form 
of cancer.

The veteran's service medical records reveal no complaints, 
findings, or treatment of skin cancer or a tumor during 
service.  A review of the veteran's service medical records 
and his service personnel records show that he was stationed 
at Camp Desert Rock from January 22, 1957, to February 24, 
1957.  There are no other records showing any additional duty 
at Camp Desert Rock.  The retirement examination in June 1964 
shows that the veteran's head, face, neck, throat, ears, and 
skin were normal.  In addition, the veteran reported no 
tumor, growth, cyst, or cancer during service.

Invasive malignant melanoma of the left earlobe was diagnosed 
in June 1995.  It was recommended that the veteran have a 
parotidectomy and left neck dissection of a three centimeter 
mass but he refused such treatment.  The veteran died in 
October 1997 at the age of 75.  The evidentiary record 
reveals that his death was the result of metastatic melanoma.  
At the time of the veteran's death, service connection was 
not in effect for any disability.  None of the medical 
records relate the veteran's malignant melanoma to either of 
his periods of service.

As noted above, the appellant contends that the veteran's 
malignant melanoma was the result of exposure to radiation 
while the veteran was in the service and stationed at Camp 
Desert Rock.  The evidence, however, shows that the veteran 
was only stationed at this site for approximately one month, 
from January to February 1957.  Moreover, there is no 
evidence of record of atmospheric atomic weapons testing 
during that period of time or within proximity to that period 
of time.  Accordingly, there is no evidence that the veteran 
was exposed to radiation during service.  In addition, there 
is no documentation of record indicating that a physician has 
established an etiological relationship between the veteran's 
malignant melanoma and his active service, to include 
exposure to ionizing radiation.

The appellant testified at a hearing before a hearing officer 
at the RO in January 1999.  She stated that the veteran had 
told her that he was stationed in Nevada and built cities for 
testing the bomb, and that they would rebuild the cities 
after the bombs were tested.  The appellant has indicated 
that the veteran's death from metastatic melanoma was caused 
by exposure to radiation during service.  However, the 
appellant is not a medical professional and her argument is 
not competent to rebut the medical evidence.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The appellant's daughter also 
testified at the hearing.  However, she stated that she had 
not been around the veteran that much, until he was 
hospitalized, and then he did not talk much as it was painful 
with the tumor on his neck and also he was medicated.

The veteran's death was due to metastatic melanoma and there 
is no competent medical evidence that the veteran's 
metastatic melanoma was related to service, to include 
exposure to ionizing radiation during service.  Moreover, the 
probative evidence of record does not show that a disorder 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
death.  Accordingly, service connection for the cause of the 
veteran's death must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals


 

